Citation Nr: 1032673	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It was among appeals that were previously before 
the Board in October 2008, when it was remanded for further 
development.  All other issues on appeal have been resolved and 
are no longer on appeal.  This includes the claim for service 
connection for sleep apnea that was also remanded in October 
2008, and was granted in an April 2010 rating decision.  The 
development in regard to the claim for service connection for 
left ear hearing loss has been completed, and this matter has 
been returned to the Board for further review.  

In July 2008, the Veteran presented personal testimony during a 
travel board hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.  

The issue of entitlement to service connection for 
tinnitus has been raised both by the record and by the 
Veteran's representative in the August 2010 Informal 
Hearing Presentation.  It has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's duties during active service included working 
in a machine shop, where it is more likely than not he was 
exposed to acoustic trauma. 

2.  The Veteran currently has hearing loss of the left ear as 
defined by VA regulation, but medical opinion states that the 
Veteran's current hearing loss of the left ear is not related to 
the acoustic trauma he sustained during active service. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") have been fulfilled by 
information provided to the Veteran by correspondence dated in 
December 2003, March 2006, May 2007, and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Additional notice as to these matters was provided 
in March 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In the present case, the Board notes that VA provided adequate 
VCAA notice only after the initial unfavorable decision in this 
case.  While the notice provided was not given prior to the first 
RO adjudication of the claim, the notice was provided by the RO 
prior to the July 2008 Supplemental Statement of the Case and 
prior to the transfer and certification of the Veteran's case to 
the Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the Veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  Based 
on the above, the Board concludes that any defect in the timing 
of the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide the 
appeal on these facts would not be prejudicial error to the 
Veteran.  The Board concludes that the duty to notify has been 
met.  

The Board also finds that the duty to assist has been met.  The 
Veteran's service treatment records have been obtained and placed 
in the claims folder.  He has been afforded VA fee basis 
examinations of his hearing loss, and after the October 2008 
remand a pertinent opinion was rendered by a qualified medical 
professional who examined the Veteran and the claims folder.  The 
Veteran provided testimony in this matter in July 2008, and a 
transcript of the hearing is in the claims folder.  He indicated 
that he did not have any further evidence to submit in his appeal 
in March 2009.  Therefore, the Board will proceed with 
adjudication of his claim.  

Service Connection

The Veteran contends that he has developed hearing loss of the 
left ear as a result of exposure to acoustic trauma during active 
service.  He indicates that he was exposed to acoustic trauma on 
more than one occasion, but that it was his three years working 
in a machine shop that provided the most noise exposure.  The 
Veteran believes that his current left ear hearing loss is the 
direct result of this noise exposure.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides that service connection for impaired hearing shall not 
be established when hearing status meets pure tone and speech 
recognition criteria.  Hearing status will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system become manifest 
to a degree of 10 percent within one year of separation from 
active service, then they are presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Board has examined the Veteran's twenty years 
worth of service treatment records, which include at least 15 
hearing tests and examinations.  None of these examinations show 
that the Veteran had hearing loss of the left ear as defined by 
38 C.F.R. § 3.385.  In fact, the Veteran had auditory thresholds 
of 10, 5, 5, 30, and 30 decibels for the left ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz on the 
October 2003 examination provided him by the military, which was 
the last in-service examination before his retirement in March 
2004.  

Furthermore, the Board notes that the Veteran submitted the 
current claim prior to his separation from active service, and he 
was provided a VA fee basis examination in December 2003.  This 
examination showed auditory thresholds of 5, 5, 10, 20, and 20 
decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech discrimination was 96 percent for the left ear.  
The examiner stated that hearing for the left ear was essentially 
within normal limits.  Therefore, the evidence indicates that 
there is no evidence of chronic left ear hearing loss prior to 
discharge from service.  

However, the lack of audiological testing demonstrating left ear 
hearing loss prior to discharge does not preclude entitlement to 
service connection.  38 C.F.R. § 3.303(d).

The Veteran has provided credible testimony that he was exposed 
to acoustic trauma during service while working in a machine 
shop.  His testimony is supported by references in the service 
treatment records to the Veteran's work in a machine shop.  
Furthermore, current medical evidence shows that the Veteran now 
has left ear hearing loss as defined by 38 C.F.R. § 3.385.  The 
left ear had auditory thresholds of 15, 10, 20, 35, and 50 
decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz on the May 2009 VA examination.  Therefore, as there is 
medical evidence of a current disability and evidence of an in-
service injury or event that is purported to be the cause of the 
disability, service connection for hearing loss may still be 
established if there is competent evidence of a nexus between the 
current hearing loss and the acoustic trauma sustained in 
service.  

Unfortunately, there is no medical evidence of a nexus between 
the acoustic trauma during service and the current hearing loss 
in this case.  The May 2009 examiner diagnosed mild to moderate 
high frequency combined sensorineural hearing loss on the left.  
She reviewed the Veteran's claims folder in August 2009.  She 
noted that the Veteran's hearing for the left ear had been normal 
in November 2003, but that his recent audio examination had 
indicated significantly worse hearing since 2003.  She stated 
that the left ear audiogram configuration was not typical of 
damage due to noise exposure, nor was the progression of the 
hearing loss in the absence of additional noise exposure.  She 
opined that considering this record, the Veteran's left ear 
hearing loss was less likely than not due to military service 
noise exposure ending in 2004.  There is no other qualified 
medical opinion to the contrary in the claims folder.  Therefore, 
the Board must conclude that the Veteran's current hearing loss 
of the left ear was not incurred due to active service.  

In reaching his decision, the Board has considered the Veteran's 
sincere belief that his left ear hearing loss is the result of 
the acoustic trauma during service.  The Board stresses that it 
finds the Veteran credible when he states that he was exposed to 
acoustic trauma.  Furthermore, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, in this case none of these three conditions are met.  
Although the Veteran is competent to report his exposure to 
potential acoustic trauma and to report his perceived hearing 
loss, he is not competent to state that his hearing loss is the 
result of acoustic trauma.  This opinion can only be rendered by 
a qualified medical professional, and in this case the only 
professional to express an opinion found that there is no 
relationship.  

At this juncture, the Board also recognizes the argument of the 
representative that the absence of a finding of hearing loss as 
defined by 38 C.F.R. § 3.385 prior to discharge does not preclude 
service connection for hearing loss if the Veteran later develops 
hearing loss consistent with noise exposure.  However, in this 
case, the August 2009 opinion states that the Veteran's current 
hearing loss is not consistent with noise exposure, and therefore 
not likely related to service.  In the absence of a nexus between 
the current disability and active service, including the acoustic 
trauma he sustained in service, the Board must find that 
entitlement to service connection is not established. 


ORDER

Entitlement to service connection for left ear hearing loss is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


